Citation Nr: 1147420	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for paralyzed left diaphragm.

3.  Entitlement to an evaluation in excess of 10 percent for paroxysmal supraventricular tachycardia.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of an increased rating for paroxysmal supraventricular tachycardia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
1. The Veteran's service medical records show that he was diagnosed with elevated left diaphragm during service. 

2. The post-service medical records demonstrate continued treatment of paralyzed left diaphragm.

3.  Tinnitus is related to active service. 




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. § 3.303  (2011). 

2.  Paralyzed left diaphragm was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2008 letter, the RO provided the Veteran with VCAA notice regarding his claim for service connection for tinnitus.  A June 2009 letter provided VCAA notice regarding the claim for service connection for paralyzed left diaphragm.   These letters informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The May 2008 and June 2009 VCAA letters  explained how disability ratings and effective dates are determined.  These notice letters satisfied the timing requirements set forth in Pelegrini, as they was provided prior to the rating decisions on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claims.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  Additional development of the claims is not necessary, given the favorable disposition in this decision.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

A.  Tinnitus

Service medical records reflect that the Veteran several audiological assessments.  The Veteran did not complain of tinnitus during service. 

At the hearing, the Veteran stated that he experienced ringing in his ears during service.  He testified that he has had constant ringing in his ears since service.

The Board notes that the service treatment records do not reflect treatment of tinnitus.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006).

The Board finds that service connection for tinnitus is warranted.  The Veteran is competent to report experiencing tinnitus during service and current tinnitus, as this condition is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  In this case, given the observable nature of the symptoms of tinnitus, the Veteran's credible account of experiencing ringing in his ears during service and since service, reflects a continuity of symptomatology.  Accordingly, the Board finds that the evidence is in equipoise, and that service connection for tinnitus therefore is warranted.

B.  Paralyzed diaphragm

The Veteran had active duty service from September 1981 to May 2002.  In statements in support of his claim, the Veteran has indicated that he received treatment for his left diaphragm condition during service.  

The report of the enlistment examination dated in August 1981 reflects that no diaphragm conditions were noted.   During service, x-ray report showed findings of elevated diaphragm.  A report of a chest x-ray dated in August 1992 noted left hemidiaphragm somewhat elevated compared to the right.  

Post-service medical records reflect findings of a paralyzed diaphragm.  A private medical record dated in November 2008 noted an assessment of paralyzed left hemidiaphragm.  It was noted that this had been ongoing for 20 years.

In July 2010, the Veteran had a VA examination.  The examiner reviewed the service medical records.   The examiner noted that the Veteran had chest x-rays in service.  A chest x-ray in August 1992 noted a somewhat elevated left hemidiaphragm.  In December 1986, a chest x-ray was normal.  In July 1987, the left hemidiaphragm was obscured secondary to pneumonitis.  A chest x-ray in June 2000 was normal.  The examiner noted that the course since onset was stable. 

A chest x-ray revealed an elevation of the left diaphragm.  The examiner diagnosed paralysis, left diaphragm.  The examiner stated that he was unable to attribute the Veteran's paralyzed left diaphragm as being related to events that occurred in military service without resorting to speculation.  The examiner noted that there were four x-ray reports from military service.  Chest x-ray in 1986 was normal.  A July 1987 x-ray revealed an obscured left diaphragm secondary to pneumonitis.  A chest x-ray in August 1992 revealed a somewhat elevated left hemidiaphragm.  A chest x-ray in June 2000 was read as normal.  After separation, in 2008, the Veteran had a sniff test revealing a paralyzed left diaphragm.  

As noted above, under Savage, supra., the evidence must show that (1) the veteran had a chronic disease in service, or during an applicable presumptive period, and (2) that the veteran currently has the same condition. The record demonstrates that the Veteran was initially diagnosed with an elevated diaphragm during service.  Post-service records reflect continued findings of paralyzed left diaphragm.  Thus, it has been established that the condition was initially noted in service and has been ongoing since service.  As there is a current diagnosis of paralyzed diaphragm, evidence that this disability was first noted during active service, and evidence of continuity of symptomatology since shortly after discharge from active service, entitlement to service connection for paralyzed diaphragm is warranted. 


ORDER

Service connection for tinnitus is granted.

Service connection for paralyzed left diaphragm is granted.  


REMAND

Additional development is necessary with respect to the claim for an increased rating for paroxysmal supraventricular tachycardia.  

A review of the record indicates that the Veteran's most recent VA examination for service-connected tachycardia was in 2009.  At the hearing, the Veteran testified that he has three to four episodes of tachycardia per week.  Thus, his testimony seems to indicate that the condition has worsened.   Given the time that has elapsed since the Veteran's last VA examination, as well as the Veteran's testimony, a new VA examination should be scheduled to determine the current severity of paroxysmal supraventricular tachycardia.  See 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate physician.   The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

2.  The examiner should perform a thorough examination and provide complete findings necessary to evaluate the Veteran's disability under Diagnostic Code 7010.      

3.  Thereafter, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


